Rodey, Judge,
delivered the following opinion:
This cause is submitted to the court on demurrer to the bill. The hill was filed on April 11, 1906, to foreclose a mortgage for the sum of $2,879.15. Of this sum, $609.15 were due on the 80th day of January, 1906, and $1,180 will be due on the 30th day of January, 1907, and $1,090, on the 30th day of January, 1908. Three notes were given for the amounts, to bear interest after they are due only.
The defendants demur: First, because they say that the mortgage cannot be foreclosed, under its terms, until all the payments are due; and second, because, although the amount of the three notes is clearly within the jurisdiction of this court, which is limited by § 3 of the act of Congress of March 2, 1901 (31 Stat. at L. 953, chap. 812), to cases “wherein.the matter in dispute exceeds, exclusive of interest or costs, the sum or value of one thousand dollars,” that still, because the first note is all that is due and it amounts only to $609.15, that the-court has no jurisdiction to entertain the cause at this time.
Passing only upon this second question, we think this point is well taken, and therefore the demurrer will be sustained with, costs.